For "two dollars per acre" the State Trustees conveyed a definite number of acres of unsurveyed public lands including section 35, township 53 south, range 40 east, "according to map adopted as official." The allegations that the section "was definitely located in place according to said map" and that a survey of the land by the State authorities is an attempt to deprive appellee of property without due process of law, are not sustained. The map could not and did not purport to definitely locate in place any of the sections marked on the map representing a vast area of unsurveyed public lands. The map was intended to represent the approximate location on paper of designated sections, townships and ranges that were legally to be surveyed according to the Federal system of surveying public lands. The contemplated legal survey was made and section 35, township 53 south, range 40 east was definitely located, its boundaries being established on the ground. A *Page 492 
subsequent private survey made for the appellee does not and cannot change the location and boundaries of the section as established by the legal State survey.
The conveyance from the United States to the State, Patent No. 137, shown in the statement, embraced all the unsurveyed lands of an estimated acreage within an area designated by express reference to specific natural or artificial objects on the ground, viz., Lake Okeechobee and particularly stated fixed survey lines on the north, designated particular survey lines that had been established on the east and on the west and the Gulf of Mexico on the south.
The deed of conveyance from the State Trustees to Comfort embraced a stated actual acreage of unsurveyed lands within designated sections, townships and ranges "according to map adopted as official," the map being not the result of a survey, but merely protracted lines of sections, townships and ranges "as near as we can furnish without an actual survey of the same." Patent No. 137 refers to specifically designated survey lines. The deed to Comfort and the map referred to in the deed do not mention any survey lines or other monuments.
It thus seems clear that while the patent to the State covered all lands within specifically designated physical boundaries, the conveyance from the State Trustees to Comfort, as to the unsurveyed lands, embraced only lands within designated sections, townships and ranges that were to be legally surveyed and their exact boundaries determined so as to contain the number of acres particularly specified. The deed conveyed to Comfort the title to the described unsurveyed lands. A legal survey locates and fixes the actual boundaries of the unsurveyed lands conveyed. The matters to be determined are the proper location and boundaries of the unsurveyed land conveyed to Comfort in township 53 south, range 40 east, and particularly the location and boundaries of section 35, township *Page 493 
53 south, range 40 east "according to map adopted as official,"c.
The public records showing the origin, nature and purpose of the map are binding on all parties dealing with the title to the public lands referred to by the records and the map.
Section 35, township 53 south, range 40 east, as included in the deed to Comfort was a portion of the large unsurveyed area embraced in the Everglades Patent No. 137. The deed to Comfort does not refer to any survey lines or to objects on the ground, and the "map" referred to in the conveyance to Comfort was not a survey of the unsurveyed lands of the Everglades. The public records of the making, approval and adoption of the map show that the map of January 2, 1905, was merely a representation on paper of "the area of the Everglades Patent, known as No. 137," on which the officials of the State Land Office had "extended the lines by rule from the surveyed lines on the east and the west side of the Everglades, which is as near a location of the sections, townships and ranges as we can furnish without an actual survey of the same." This map was amended June 10, 1907, the section lines being eliminated, leaving the township and range lines protracted over the space representing the large unsurveyed area embraced in the Everglades Patent No. 137. The resolution of June 14, 1907, provided for section lines and numbers to be made on the amended map of June 10, 1907. The original and the amended map were filed in the office of the Commissioner of Agriculture as required by the statutes. The State Land Office is under the official supervision of the Commissioner of Agriculture. Secs. 165, 166, 167, 1054, 1055, Rev. Gen. Stats., 1920. The allegations that the maps were filed in Dade County are not material, since the statute expressly requires all the muniments *Page 494 
of title to public lands to be kept in the State Land Office.
Township 53 south, range 40 east and the sections thereof as delineated on the map are of uniform size with other sections and townships marked on the map, indicating that when surveyed township 53 should be of normal size containing thirty-six sections of 640 acres each, which would be consistent with the deed. The contemplated survey was a system having relation to the unsurveyed area of the Everglades and to normal townships; and the survey having been made from an approved previously surveyed and established corner several townships north of township 53, if the south line of township 53 be extended to the north line of township 54, it would make township 53 an abnormally large township that would not accord in size with township 53 as shown on the map and the sections thereof conveyed to Comfort would not comport with the consideration, description and stated acreage of the deed. The lines on the map being protracted on paper "without actual survey" are shown by the contemplated survey to be inaccurate either as to the uniform size of the townships or as to the unity of township lines of consecutively numbered townships; therefore the description and not the map should control.
The "map adopted as official" according to which the State Trustees made conveyances of unsurveyed lands in the Everglades area, was manifestly intended to indicate the approximate location of the section, township and range lines protracted on the map, so that purchasers of the unsurveyed lands in any part of the vast unsurveyed area would know the approximate location of the sections and townships that were to be surveyed and numbered according to the Federal system. A survey was needed to give precision to the boundaries described in conveyances.46 Sup. Ct. Rep. 57. This import of the map appearing in *Page 495 
the public records approving the map as "official" is binding on all parties. Conveyances of unsurveyed lands in the Everglades are of a designated acreage in stated numbered sections, townships and ranges that are to be surveyed and the exact location and boundaries thereof ascertained and established according to the United States system of surveys, so that the townships will contain thirty-six sections of six hundred and forty acres each, the "map" of merely protracted lines being referred to as indicating the approximate location of the sections, townships and ranges stated in the conveyances. The contemplated survey has reference to a comprehensive survey of the Everglades area. Separate surveys to locate and establish the exact boundaries of unsurveyed lands described by legal subdivisions in deeds of conveyance, would lead to intolerable confusion and uncertainty in land titles and boundaries; and the governmental power of the State may be exerted to prevent such a general chaotic condition. Such surveys are not contemplated by parties to conveyances of unsurveyed public lands. In this case the parties are bound by the public records relating to conveyances of unsurveyed public lands, and such records contemplate a legal survey of the Everglades area according to a comprehensive system that is regulated by law and in general use in surveying public lands. The State has made the contemplated survey and the lines established by the State are binding on all parties, no fraud being involved. The statute approving the survey as established by the State does not change boundaries or impair vested rights for the reason that in conveyances of unsurveyed public lands, rights in particular boundaries do not exist until the boundaries are established by public authority. Everglades Sugar  Land Co. v. Bryan, 81 Fla. 75, 87 South. Rep. 68.
The question here is not of an impairment of vested *Page 496 
rights or of a change in an actual survey that had been made of described lands after a conveyance of them, but the question is as to the intent and effect of a deed conveying unsurveyed lands. The conveyance was, for a given price per acre, of a stated number of acres of unsurveyed public land, the same being a relatively small part of a large area of unsurveyed public lands all of similar general nature, the description in the deed of conveyance being numbered sections, townships and ranges "according to the map adopted as official," which map was as near a representation of township and range lines as could be furnished "without an actual survey of the same."
The conveyance here considered is not of surveyed lands described by metes and bounds, or by sections, townships and ranges, according to a map referred to which purports to represent survey lines that had been actually located and established on the ground. Neither does the description refer to established objects on the ground. In such cases the survey lines established on the ground or the objects on the land that are referred to may control. See East Coast Lumber Co. v. Ellis-Young Co., 55 Fla. 256, 45 South. Rep. 826; Stonewall Phosphate Co. v. Peyton, 39 Fla. 726, 23 South. Rep. 449; Alden v. Pinney, 12 Fla. 348; Andreu v. Watkins, 26 Fla. 390,7 South. Rep. 876; Davis v. Rainsford, 17 Mass. 207; Cragin v. Powell, 128 U.S. 691, 9 Sup. Ct. Rep. 203; Higuera v. United States, 5 Wall (U.S.) 827; Kirch v. Persinger, 87 Fla. 364,100 South. Rep. 166.
Nor was the conveyance made according to a map whose lines with practical accuracy correspond with the surface area of unsurveyed lands represented by the map, a portion of which unsurveyed lands is intended to be conveyed. In such cases slight excesses of surface area over that indicated by the map might be contemplated by the parties *Page 497 
and might not affect a legal survey in locating the lands described.
In construing a deed conveying lands and the maps referred to in describing the lands, the nature, origin and purpose of the map, the position of the contracting parties and the circumstances under which they acted, should be considered, and the language used should be interpreted in the light of all the pertinent circumstances so as to give effect to the intent of the parties, even if an erroneous part of the description has to be disregarded in effectuating the general intent of the conveyance. 18 C.J. 285; 9 C.J. 228, 229; Campbell v. Carruth, 32 Fla. 264, 13 South. Rep. 432.
The interpretation of a deed conveying land should be "consistent with the manifest intention of the parties." Hogans v. Carruth, 19 Fla. 84; 8 R.C.L. 1085.
In 1908, Walter R. Comfort, for two dollars an acre, purchased a stated number of acres of the unsurveyed lands of the Everglades from the State Trustees. The intent of the parties to the deed from the State Trustees to Comfort covering stated sections, townships and ranges "according to map adopted as official," and containing a specific number of acres, was the conveyance of the stated number of acres in the specified sections as indicated by the map, which sections were to be thereafter surveyed and their exact location and boundaries determined and established by an official survey having relation to the unsurveyed area, that would give the sections an area of 640 acres each with appropriate numbering according to the United States system, the township and range numbers being indicated by figures on the margins of the map.
The complainant alleges that the lands "had not been surveyed" and that the "map was made" "without actual survey in the field." There is uncontradicted evidence "that the lands when conveyed, were not surveyed, but *Page 498 
it was understood that a subsequent survey was to be made in describing the lands."
As the lines appear on the map referred to in the conveyance, the north line of township 54 south, range 40 east, and south line of township 53 south, range 40 east, coincide; but this is not controlling because the map being only a protracted drawing of uncertain accuracy, representing a large area of unsurveyed public lands, and showing township of uniform size, a legal survey of the Everglades area according to the United States system of surveys was necessary and contemplated to locate on the ground the boundaries of lands conveyed, and the system of United States surveys expressly provides that material errors in adjoining surveys should not be extended in making surveys in adjacent unsurveyed territory. Sec. 246 of Manual of Instructions referred to in Section 2399, Rev. Gen. Stats. of U.S. And the Federal statute and authorized rules of survey thereunder, provide for special instructions by administrative officers to control surveys where errors and irregularities appear. See also Ruffner v. Hill, 31 W. Va. 428,7 S.E. Rep. 13.
The conveyance to Comfort was not of lands beginning at the north line of township 54 as theretofore surveyed, but it was of unsurveyed lands described as being in stated sections and subdivisions of sections in township 53 south, range 40 east. Township 53 had not been surveyed as a legal subdivision and township 54 south, range 40 east, had been only partially surveyed. The fact that the east two miles of the north line of township 54 south, range 40 east, and the west line of township 53 south, range 41 east, had been run, does not give to township 53 south, range 40 east, its definite location and exact boundaries, particularly where the Federal system of surveys expressly provides that errors discovered in one survey are not to be extended into an adjoining survey and special instructions are authorized *Page 499 
to control the making of a survey where errors appear in an adjacent survey. See Ainsa v. United States, 161 U.S. 208,16 Sup. Ct. Rep. 544.
The United States survey lines on the east and west sides of the Everglades were run from the north, and in the survey of township 53 south, range 40 east, the State Surveyor ran the line south from the northwest corner of township 51 south, range 41 east, a verified established corner several townships to the north of township 53; and by running south 18 miles found that the south line of township 53 south, range 40 east, as correctly surveyed, did not reach the north line of township 54 south, range 40 east, as previously surveyed by the United States authorities, and that there were 1635 acres of surplus land between the correct south line of township 53 south, range 40 east and the north line of township 54 south, range 40 east, as previously run by the Federal government. The result was the formation of six lots between the south line of township 53 south, range 40 east, and the north line of township 54 south, range 40 east, each lot being numbered according to the Federal system. The lot between section 35, township 53, and the north line of township 54, is No. 2, and contains 237.4 acres.
Horton's subsequent private survey in 1920 was not authorized by law. It began at the northeast corner of township 54 south, range 40 east, and running west and north surveyed the southwest quarter of southwest quarter of southwest quarter, section 35, township 53 south, range 40 east as being on the north line of township 54 south, range 40 east in the southwest portion of Lot 2 that had been established by the previous State survey. Horton's surveyor testified that no survey had been made by the United States of Township 53 South, Range 40 East, and that he did not locate the southeast corner of Township 53 South, Range 40 East. The survey made for Horton shows that it is of an abnormal and not of a normal Section 35, Township *Page 500 
53 South, Range 40 East, containing 640 acres, as is contemplated by the map referred to in Horton's deed. When Horton's private survey was made, Township 53, including section 35 thereof, had been surveyed by the State, and apparently the survey had for some years been acquiesced in as a proper location of the boundaries of section 35, township 53 south, range 40 east. The records of the State Land Office show that township 53 south, range 40 east, was fully surveyed in 1912, though the hiatus lots south of township 53 were not surveyed till 1918.
As the title to the unsurveyed lands embraced in Patent No. 137 had vested in the State without the lands being surveyed, any legal survey of the lands had to be made under State authority; and as the map referred to in Comfort's deed was by the record of its adoption as "official," shown to be only as near a correct map of the land lines as could be furnished "without an actual survey of the same," and as a proper legal sectional survey of the unsurveyed lands was contemplated so that the specific number of acres purchased in the designated sections could be legally located and their boundaries definitely fixed, it necessarily follows that the parties to the Comfort deed intended that the contemplated legal survey should be made and that the survey should be according to the Federal system, which requires a township to be six miles square, containing thirty-six sections of 640 acres each. In making surveys under the Federal system relatively small excesses of land as they appear are usually added to some section or sections in a township; but where relatively large areas of excess lands appear, some other appropriate and permissible disposition of the excess land should be made; and this is contemplated and provided for by the Federal rules.
The evidence refers to a "Plat of 'Hiatus,' otherwise known as township 44 1/2 south, range 42 east (between townships forty-four and forty-five south, range forty-two *Page 501 
east) Tallahassee Meridian, Florida. Surveyed by William H. Richards, Jr., U.S. surveyor, from April 21 to May 1, 1915, incl., under special instructions from the Commissioner of the General Land Office, bearing date February 5, 1915, approved by the United States Commissioner of the General Land Office September 26, 1916, which plat shows lots formed by survey lines between the stated townships covering different areas from 29.73 to 48.50 acres, totaling 731.19 acres, the same being quite similar to the "hiatus" lots of surplus lands formed by the State survey in 1918 between the south line of township fifty-three and the north line of township fifty-four south, range forty east. See defendant's Exhibit "A," Vol. 13, page 278, Minutes Trustees I. I. Fund.
Section 2399, U.S. Revised Statutes as amended April 26, 1902, authorizes the Commissioner of the General Land Office to give "instructions" for surveying public lands, to meet peculiar conditions encountered in making surveys, therefore it appears that the survey made by the State in forming the hiatus lots south of township fifty-three was in accordance with the system and practice in making U.S. surveys and that such survey was contemplated by the conveyance to Comfort in 1908.
Section 2399, U.S. Revised Statutes as amended in 1902, is as follows: "The printed manual of surveying instructions for the survey of the public lands of the United States and private land claims, prepared at the General Land Office, and bearing date Jan. 1, 1902, the instructions of the Commissioner of the General Land Office, and the special instructions of the surveyor-general, when not in conflict with said printed manual or the instruction of said Commissioner, shall be taken and deemed to be a part of every contract for surveying the public lands of the United States and private land claims." See also Section 453, U.S. Rev. Stats. *Page 502 
The printed Manual of Surveying Instructions, dated January, 1902, referred to in Section 2399, contains the following andalso provides for special instructions to meet particularcases:
"246. When new surveys are to be initiated or closed upon the lines of old surveys, which although reported to have been executed correctly, are found to be actually defective in alinement, measurement, or position, it is manifest that the employment of the regular methods prescribed for surveying normal township exteriors and subdivisions would result in extending the imperfections of the old surveys into the new, thereby producing irregular townships bounded by exterior lines not in conformity with true meridians or parallels of latitude, and containing trapezium-shaped sections which may or may not contain 640 acres each, as required by law.
"247. Therefore, in order to extend such new surveys without incorporating therein the defects of prior erroneous work, special methods, in harmony as far as practicable, with the following requirements, should be employed, viz:
"The establishment of township boundaries conformable to true meridian and latitude lines.
"The establishment of section boundaries by running two sets of parallel lines governed respectively by true meridians and parallels of latitude, and intersecting each other approximately at right angles at such intervals as to produce tracts of square form containing 640 acres each.
"The reduction to a minimum of the number of fractional sections in a township, and consequently of the amount of field and office work."
In sections 283 et seq. of the Manual, provisions are made for surveying "Hiatuses and Overlaps."
The contemplated legal survey had reference to a comprehensive *Page 503 
system applicable to the unsurveyed area and not to individual surveys of particular portions conveyed. It is shown that the State survey was made according to a comprehensive authorized system; and there is nothing to indicate that any portion of the State survey had reference to the inclusion or exclusion of any particular land in making a subdivisional survey.
The conveyance to Comfort and the map referred to contemplated a system of legal surveys embracing many townships, including township 53 south, range 40 east, and not a particular survey of a subdivision of a section, therefore the contention that after the State survey had been made, the quarter, quarter, quarter section in township 53 that was conveyed to Horton could and should be separately surveyed and its location and boundaries established without reference to the comprehensive legal survey that was contemplated by the parties to the conveyance, is untenable. The Federal "system is such that a township is surveyed as a unit." Santa Fe Pac. R. Co. v. Lane, 244 U.S. 492, text 495, 37 Sup. Ct. Rep. 714. In State ex rel. Kittel v. Jennings, 47 Fla. 307,35 South. Rep. 986, the fractional township had been surveyed and the boundaries of fractional section 16 definitely located as school land under the grant of 1845.
When the survey lines of township 53 south, range 40 east, were established by the State, the lines were not changed, but they remained as surveyed and established.
The complainant does not allege that Comfort purchased unsurveyed land in township 53 south, range 40 east with reference to peculiar qualities of particular parts of the land, even if that would affect the rights acquired by the conveyances. Horton's conveyance was executed long after the State survey was made.
Complainant alleges that the lot which he claims contains his ten acres of land, "is wild, unoccupied and unimproved, *Page 504 
and is not in the possession or occupancy of any person or persons."
It is not alleged that the southwest quarter of southwest quarter of southwest quarter of section thirty-five, township fifty-three south, range forty east, as surveyed by the State does not contain ten acres of land, which acreage the complainant is entitled to by virtue of his purchase of landby that description from his predecessor in title. Nor is it alleged that the southern boundary of such ten acres is not on the south line of township 53 south, range 40 east, where it should be according to a legal survey as contemplated to be made by the system used by the State and the United States. The contention of complainant is that "Lot 2 between township 53 and 54 south, range 40 east," "as established and designated by the State survey does, in fact, embrace all of the lands hereinafter described as belonging to" complainant, to-wit, does in fact embrace the "southwest 1/4 of southwest 1/4 of southwest 1/4, section 35, township 53 south, range 40 east." In short, the complainant in effect contends that his ten acres were located by a private survey made by using the United States surveyed north line of sections 1 and 2 of township fifty-four south, range forty east, and that the location of the ten acres thus made, is in the space surveyed by the State as Lot 2 between townships fifty-three and fifty-four south, range forty east, because, it is argued, the State survey should have been so made that the south line of township 53 and the north line of township 54 should coincide, even if the acreage content of the sections and townships would be greatly in excess of the requirements of the descriptions used and the acreage stated in the conveyances. This does not give effect to the facts that the map was merely a protraction on paper made "without an actual survey" and that the State sold a stated number of acres, by legal descriptions, of unsurveyed lands, included in a vast area of *Page 505 
unsurveyed lands, all of the same general character, when the records affecting the conveyance show the lands were to be subsequently surveyed, and that the described lands aggregating a stated number of acres were to be subsequently identified and definitely and authoritatively located by a legal survey according to the usual method. The map referred to in the deed shows the townships are to be of uniform normal legal size. The complainant bought his ten acres described as southwest quarter of southwest quarter of southwest quarter, section 35, Township 53 South, Range 40 East, long after that township and section had been surveyed and located by an official survey duly authorized. The unsurveyed lands described and of stated acreage contained in the conveyance to Comfort could not be located within the contemplation of the "official map" until a legal survey of the townships named had been made so as to definitely locate and identify the acreage called for by the deed with reference to sections c. legally marked on the ground pursuant to a correct legal survey made under the Federal system of surveys.
The errors in the marginal survey lines not being known when the "official maps" were made, approved and adopted and when the conveyance to Comfort was made, the subsequent discovery of such errors while making the survey that was contemplated by the "official map" presented a matter affecting both the grantors and the grantee in the Comfort deed; and as the contemplated survey was to be made in accordance with the United States statutory system of surveying public lands, the rules and practice of such system of surveying should control in making the public survey where errors appear in survey lines and also in disposing of surplus lands or "hiatuses," there being no other controlling law and no contract, express or implied, covering the matter. *Page 506 
Horton has no rights superior to those acquired by Comfort, or to those of his immediate grantor.
The Seminole Fruit and Land Company, the owner of the land, apparently acquiesced in the survey of Section 35, Township 53 South, Range 40 East, from the time it was made in 1912 as shown by the public records and from the time the hiatus lots were formed in February, 1918, till the execution of the conveyance of the ten acres to Horton in July, 1920, during which time the State Trustees conveyed Lot 2 to Edward Wilson. And it does not appear that the Seminole Fruit and Land Company, after acquiescing in the survey, did not make the conveyance to Horton with reference to the State survey, which survey was contemplated by the conveyances to Comfort and to the Seminole Fruit and Land Company.
The private survey made for Horton after the State survey had been made was not authorized by law, it did not purport to survey or to locate the lines or corners of Township 53 South, Range 40 East, and such private survey is insufficient to impeach or impair the official survey of Township 53 South, Range 40 East, made by State authority as was contemplated by the conveyance of the lands.
The appellee contends that when the State Trustees conveyed Section 35, Township 53 South, Range 40 East, to Comfort in 1908, such section "was definitely located in place according to a map adopted as official by said Trustees," and that the official survey of the land changed the location of the section lines. The marking of a numbered section on a map representing several million acres of unsurveyed public land, is not a definite location of the section on the ground, particularly when the map is stated officially to have been made by merely protracting lines on paper, which lines are "as near a location of the sections, townships and ranges" as can be furnished "without an actual *Page 507 
survey of the same." The map is a mere paper representation of a vast area of unsurveyed public lands, the lines on the map being intended to show the approximate location of the sections, townships and ranges that are designated by numbers on the map according to the system of government surveys of public lands. An Actual legal survey on the ground was contemplated to be made according to the Federal system and this has been done.
The map cannot have and was not intended to have the effect of a division of the lands or of an actual survey of the lands. In such a case when the contemplated legal survey is made such survey fixes the boundaries of the land described by sections, townships and ranges in the conveyance, and until the lands are surveyed there are no lines to change. In this case no boundary lines have been changed. They were not ascertained or established until the survey that was contemplated was in fact made by State authority; and there has been no State action interfering with the boundary lines as established.